Name: Council Regulation (EC) No 1276/94 of 30 May 1994 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  technology and technical regulations;  beverages and sugar;  foodstuff
 Date Published: nan

 3 . 6 . 94 Official Journal of the European Communities No L 140/3 COUNCIL REGULATION (EC) No 1276/94 of 30 May 1994 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and Article 2 of Regulation (EEC) No 2390/89 (2) set out the import facilities for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity and an analysis report ; whereas Article 3 (2) of that Regulation limits the said facilities to a trial period expiring on 30 April 1994 ; whereas, taking into account the time necessary to examine the imple ­ mentation of future arrangements, the abovementioned period should be extended until the end of 1994, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, the date 30 April 1994 shall be replaced by 31 December 1994. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1994 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1994. For the Council The President G. MORAITIS (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1566/93 (OJ No L 154, 25. 6 . 1993, p. 39). (2) OJ No L 232, 9 . 8 . 1989, p. 1 . Regulation as last amended by Regulation (EEC) No 1211 /93 (OJ No L 123, 19 . 5 . 1993, p. 4).